DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 9 and 15
Cancelled: Claim 3  
Added: None
Therefore Claims 1 – 2 and 4 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2 and 4 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1.

With regards to Claims 1 and 15, Hayashi discloses: A display device (Title, Abstract and FIGS 1 & 18, electronic module), comprising: 
a substrate (FIG 2, 10 & 50) including a display area (FIG 2, 12) in which pixels are arranged (Paragraph [0116]) and a non-display area (16, 18, 20, 22 & 34 – all areas that is surrounding 12) outside the display area (12); 
a plurality of gate lines (FIG 5, 90 – scanning lines) and data lines (94 – signal lines) in the display area (FIG 5, shows this feature);
a data link line (58) positioned in the non-display area (16, 18, 20, 22 & 34) on the buffer layer to deliver a signal to the pixels (Paragraph [0124]); 
a power link line (54) spaced apart from the data link line (58) at a selected distance in the non-display area on the buffer layer to deliver power to the pixels (Paragraph [0123]); and 

wherein the dummy patterns (80 & 82) are electrically disconnected (it shows it floating) from the plurality of data link lines (58) and the power link line (54).  
 Hayashi fails to disclose: a buffer layer on the substrate;
on the buffer layer to compensate heat characteristic deviation between the substrate and the buffer layer, 
Kim discloses: a buffer layer (FIG 2, 103) on the substrate (FIG 2, 100);
a data link line (FIG 2, 112 and/or 115) positioned in the non-display area (II – peripheral region) on the buffer layer to deliver a signal to the pixels (Paragraph [0124]); 
a power link line (112 and/or 115) spaced apart from the data link line (58) at a selected distance in the non-display area on the buffer layer to deliver power to the pixels
on the buffer layer (103) to compensate heat characteristic deviation between the substrate and the buffer layer (Paragraph [0039] – teaches that the buffer layer 103 can control a heat transfer rate of a subsequent crystallization process), 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a buffer layer on the substrate; on the buffer layer to compensate heat characteristic deviation between the substrate and the buffer layer in Hayashi’s invention as taught by Kim’s invention.
.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in further view of Choi US Publication 2006/0001792 A1.

With regards to Claim 2, Hayashi fails to explicitly disclose: wherein the dummy pattern includes a metal material.  
Choi discloses: wherein the dummy pattern (FIG 4, 178 – dummy pad part) includes a metal material (Paragraph [0051 & 0057]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the dummy pattern includes a metal material in Hayashi’s invention as taught by Choi’s invention.
The motivation for doing this would have been in order to prevent defects, such as corrosion of the testing pad and damage of the pixel circuit, at a subsequent fabricating process.
 
With regards to Claim 4, Choi discloses: a pad (FIG 4, 176) disposed in the non-display area (FIG 4, area A); and 

wherein the data link line (134) and the data routing line (174) are connected through a data contact hole (contact hole) penetrating at least one insulating layer (interlaying insulator) interposed therebetween (Paragraph [0079]). 
 
Claims 5 – 7 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in view of Choi US Publication 2006/0001792 A1 in further view of Wang et al., US Publication 2018/0211982 A1.

With regards to Claims 5 and 17, Choi fails to explicitly disclose: wherein the dummy pattern (176) includes a same material (metal) as the data link line (134) at a layer corresponding to a layer in which the data link line is disposed (FIGS 2 – 4, shows that both are on the same layer).  
	Wang explicitly discloses: wherein the dummy pattern (FIG 5, 300) includes a same material (materials that is identical) as the data link line at a layer corresponding to a layer in which the data link line is disposed (Paragraph [0071 – 0073]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the dummy pattern includes a same material as the data link line at a layer corresponding to a layer in which the data link line is disposed in Hayashi’s modified invention as taught by Wang’s invention.  


With regards to Claims 6 and 18, Choi fails to disclose: a plurality of data routing lines (FIG 2, 134) arranged at the non-display area (all areas outside 112), each of the plurality of data routing lines (134) is connected to a respective one of the plurality of data link lines (D), 
wherein the dummy pattern (176) includes a same material (metal) as the data routing line (174) at a layer corresponding to a layer in which the data routing line is disposed (FIGS 2 – 4, shows that both are on the same layer).  
Wang discloses: wherein the dummy pattern (FIG 5, 300) includes a same material (material that is identical) as the data routing line at a layer corresponding to a layer in which the data routing line is disposed (Paragraph [0071 – 0073]).  

With regards to Claim 7, Wang discloses: wherein the dummy pattern (300) includes: 
a first dummy pattern (FIG 5, 310) including a same material as the data link line at a layer corresponding to the data link line (Paragraph [0071 – 0073]); and 
a second dummy pattern (FIG 5, 320) including a same material as the data routing line at a layer corresponding to the data routing line (Paragraph [0071 – 0073]), 
wherein the first dummy pattern (310) and the second dummy pattern (320) are connected through a dummy contact hole penetrating the insulating layer.  

Choi discloses: dummy pad part (FIG 2, 178) are connected through a dummy contact hole (272 & 276) penetrating the insulating layer (Paragraph [0079 – 0081]).    

Claims 8 , 9 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in view of Choi US Publication 2006/0001792 A1 in further view of Wang et al., US Publication 2018/0211982 A1 in further view of Park et al., US Publication 2018/0342572 A1.

With regards to Claims 8 and 19, Wang discloses: further comprising an auxiliary dummy pattern (310) overlapping the power link line at a layer corresponding to the data link line and the dummy pattern (Paragraph [0071 – 0073]), and the auxiliary dummy pattern (310) including a same material as the data link line and the dummy pattern (Paragraph [0071 – 0073]), 
Wang fails to disclose: an auxiliary dummy pattern overlapping the power link line
wherein the auxiliary dummy pattern is electrically connected to the power link line through an auxiliary dummy contact hole penetrating the insulating layer.    
Park discloses: an auxiliary dummy pattern (FIG 9, DAP1) overlapping the power link line (ELVDD) 

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an auxiliary dummy pattern overlapping the power link line, wherein the auxiliary dummy pattern is electrically connected to the power link line through an auxiliary dummy contact hole penetrating the insulating layer in Wang’s invention as taught by Park’s invention.
The motivation for doing this would have been in order to provide a display device having uniform luminance regardless of regions.

With regards to Claim 9, Hayashi discloses: wherein: the dummy pattern is electrically floated (FIG 4, shows 80 & 82 is floating); and 
the auxiliary dummy pattern (DAP1) is supplied with the power from the power link line(Paragraph [0263 – 0265]).  

With regards to Claim 20, Park discloses: wherein the auxiliary dummy patterns (DAP1) are formed of a same material as the plurality of data link lines (Paragraph [0262 – 064]).


Claims 10 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in view of Choi US Publication 2006/0001792 A1 in further view of Park et al., US Publication 2017/0358641 A1.

With regards to Claim 10, Choi discloses: further comprising a power routing line (144b & 146) extended from the power link line (140 & 142), 
wherein the non-display area (all areas outside 112) includes: 
a link area (130 & 150) in which the data link line (134) and the power link line (140 & 142) are disposed and a data contact hole (FIG 9D, 272 & 276) connecting the data link line and the data routing line is positioned (Paragraph [0081]);  
25Choi fails to disclose: bending area along which the data routing line and the power routing line are extended; and 
a pad area in which the pad is disposed, and wherein the substrate is configured to be bent toward the back of the display device at the bending area.  
Park discloses: bending area (FIG 1, BA) along which the data routing line (50) and the power routing line (ELVDD) are extended (Paragraph [0040]); and 
a pad area (FIG 1, PP) in which the pad is disposed (Paragraph [0053]), and wherein the substrate is configured to be bent toward the back of the display device at the bending area (FIG 10, shows this feature).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of bending 
The motivation for doing this would have been in order to improve the display quality and reduce power consumption (Paragraph [0006])

With regards to Claim 11, Hayashi discloses: wherein the dummy pattern (FIG 1, 80 & 82) is positioned at the link area (FIG 1, 50 – which is the substrate in which all the routing lines are connected to the IC chip).  

With regards to Claim 12, Park discloses: further comprising an open hole (FIGS 2 & 3, shows a plurality of open holes in the bending area) penetrating at least one of insulating layers (Paragraph [0062]) interposed between the data routing line or the power routing line and the substrate, and the open hole disposed in the bending area (FIGS 2 – 3 & Paragraph [0047 – 0048]).  

With regards to Claim 13, Park fails to disclose: wherein at least one of the data routing line and the power routing line has a plane shape of a zigzag in the bending area (FIG 2, shows lops in overlaps).
However Examiner take Official Notice that it is old and well known in the art for either the power routing lines or the data routing lines to have a zigzag shape in the bending area.  


With regards to Claim 14, Park discloses: wherein at least one of the data routing line or the power routing line has a shape branched in a plurality of patterns in the bending area (FIGS 2 & 3).  

With regards to Claim 16, Wang discloses: wherein each of the plurality of dummy patterns includes a first dummy pattern (310) located at a first layer and a second dummy pattern (320) located at a second layer, the second layer disposed on the first layer (FIG 6B and Paragraph [0085]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625